DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of the invention of Group III, claims 33-40 in the reply filed on 11/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 33-40 and 59-71 are pending.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33, 59-69 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 17 of U.S. Patent No. 8,629,121 (‘121). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘121 teaches the method of inhibiting the growth and/or proliferation of a cancer cell by administering the herein claimed composition (see claims 1 and 17). ‘121 also teaches the herein claimed range of molecular weight. And the weight percent of polysaccharide and catechin polymer respectively (see claims 3-7). ‘121 also teaches the composition does not comprise protein (see claim 8).
Although ‘121 does not expressly teach the polysaccharide is extracted from Vitaceae plants, it would have been obvious to one of ordinary skill in the art to employ the composition of ‘121 to inhibit growth and/or proliferation of cancer cells because ‘121 teaches the exact same compounds in the composition with the same ratio and components.  Regardless of whether the composition is extracted from Vitaceae plants, it would be reasonably expected to be effective in inhibiting the growth and/or proliferation of cancer cells.

Claims 33, 40, 59-69 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 16 of U.S. Patent No. 9,707,263 (‘263). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘263 teaches the method of inhibiting the growth and/or proliferation of a cancer cell by administering the herein claimed composition (see claims 1 and 16). ‘263 also teaches the herein claimed range of molecular weight. And the weight percent of polysaccharide and catechin polymer respectively (see claims 3-7). ‘263 also teaches the composition does not comprise protein (see claim 8). ‘263 also teaches the dosage forms to be suppository, lozenges, tablets, capsules (see claim 2). The examiner notes that it implies the route of administration of the composition to be
Although ‘263 does not expressly teach the polysaccharide is extracted from Vitaceae plants, it would have been obvious to one of ordinary skill in the art to employ the composition of ‘263 to inhibit growth and/or proliferation of cancer cells because ‘263 teaches the exact same compounds in the composition with the same ratio and components.  Regardless of whether the composition is extracted from Vitaceae plants, it would be reasonably expected to be effective in inhibiting the growth and/or proliferation of cancer cells.

Claims 33, 40, 59-69 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 16 of U.S. Patent No. 10,842,840 (‘840). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘840 teaches the method of inhibiting the growth and/or proliferation of a cancer cell by administering the herein claimed composition (see claims 1 and 16). ‘840 also teaches the herein claimed range of molecular weight. And the weight percent of polysaccharide and catechin polymer respectively (see claims 3-7). ‘840 also teaches the composition does not comprise protein (see claim 8). ‘840 also teaches the dosage forms to be suppository, lozenges, tablets, capsules (see claim 2). The examiner notes that it implies the route of administration of the composition to be
Although ‘840 does not expressly teach the polysaccharide is extracted from Vitaceae plants, it would have been obvious to one of ordinary skill in the art to employ the composition of ‘840 to inhibit growth and/or proliferation of cancer cells because ‘840 teaches the exact same compounds in the composition with the same ratio and components.  Regardless of whether the composition is extracted from Vitaceae plants, it would be reasonably expected to be effective in inhibiting the growth and/or proliferation of cancer cells.

Allowable Subject Matter
Claims 34-39, 70-71 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627